This case is before us on writ of error to the judgment of the Circuit Court in and for Union County remanding the petitioner to the custody of the respondent to be dealt with according to law in a habeas corpus proceeding instituted by the petitioner in that court.
Under the issues as made up in this case the same questions were before this Court which were presented in the case of Buchanan v. Chapman, filed February 14th, 1933, reported146 So. 585.
The judgment of the circuit court should be affirmed on authority of the opinion and judgment entered here in the case above cited and authorities there cited. It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.